Citation Nr: 0622911	
Decision Date: 08/01/06    Archive Date: 08/15/06

DOCKET NO.  04-44 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to herbicide exposure.

2.  Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1969, and from September 1972 to September 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
claims.

This case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims service connection for diabetes mellitus 
as a result of Agent Orange exposure at two air bases in New 
York.  The veteran did not serve in Vietnam, and exposure is 
not conceded.  However, such a contention does not preclude 
consideration of service connection on a direct basis.  See 
Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  

The veteran's separation examination in May 1984 noted 
elevated 2-hour "PP blood sugar" and recommended follow up 
evaluation of elevated blood sugar.  A May 1985 report noted 
glucose of 106 with normal range being 65 to 114.  A January 
1989 treatment report noted no history of diabetes, but did 
indicate that his blood sugars were somewhat elevated, 
although not enough to warrant therapy.  He was instructed to 
reduce his carbohydrate intake.  The current medical evidence 
of record reveals a diagnosis of type 2 diabetes, apparently 
diagnosed in 1991.

In light of the evidence, the Board finds that an opinion as 
to whether the veteran's diabetes mellitus is directly 
related to his military service, and specifically, the 
findings on his separation examination.  38 C.F.R. 
§ 3.159(c)(4).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand the RO should 
provide corrective notice. 

Ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must 
be obtained if the material could be determinative of 
the claim).

As a final matter, in December 2003 the RO denied the 
veteran's claim of entitlement to service connection for 
coronary artery disease, status post coronary artery bypass 
graft.  In a statement, received by the RO in September 2004, 
the veteran indicated he wished to appeal this issue.  The 
Board finds the September 2004 statement to be a timely 
notice of disagreement regarding the veteran's claim for 
entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft.

Accordingly, the Board is required to remand this issue to 
the RO for the issuance of a Statement of the Case (SOC).  
See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO 
has issued the SOC, the claim should be returned to the Board 
only if the veteran perfects the appeal in a timely manner.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that a disability 
rating and effective date will be 
assigned if service connection is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for diabetes 
since July 2004, the latest evidence of 
treatment in the record.  After securing 
the necessary release, the RO should 
obtain these records.  VA treatment 
records from Albany VA medical center and 
associated clinics since that date should 
also be obtained.

3.  The veteran should be afforded a VA 
endocrinology examination by a physician 
to determine the nature and etiology of 
the veteran's diabetes.  The claims 
folder must be made available to and 
reviewed by the examiner prior to the 
completion of the examination.  Following 
a review of the claims file and 
examination of the veteran, the examiner 
should provide an opinion as to whether 
it is more likely, less likely, or as 
likely as not (50 percent probability) 
that the veteran's diabetes is related to 
his active service.  A complete rationale 
for the conclusion should be provided, to 
include a discussion pertaining to the 
elevated blood sugar reading at service 
discharge.  

4.  The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of an SOC, so that the veteran 
may have the opportunity to complete an 
appeal on the issue of service 
connection for coronary artery disease, 
status post coronary artery bypass graft 
(if he so desires) by filing a timely 
substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






